

EXHIBIT 10.13
 
Sales Agreement of Anhui Xuelingxian Pharmaceutical Co., Ltd
 
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd
Party B: Anhui Province Suzhou City Traditional Chinese Medicine Co., Ltd.
The two parties have made the agreement that Party B acts as the agent of Party
A’s products:
I.
Products:

Manyprickle Acanto-Panax Root, Hairyvein Agrimonia Herb and Bud, Radix Aconiti
Kusnezoffii, Absinthin, Milkvetch Seed Semen Astragali Complanati,
Golden Cypress, Spina Date Seed, Hawthorn, Hovenia Dulcis, Fructus Forsythiae,
Flower of Silktree and Polygonum Multiflorum.
II.
Sales and scope:

1.
Party A agrees to authorize Party B as the distribution agent in 2009.

2.
Sales region: Anhui Province, Guangdong Province, Sichuan Provice and Chengdu
Province.

III.
Term

It is from Jan 20, 2009 to Jan, 30, 2009.
IV.
Product price

Product
 
Specification
 
Unit
 
Settle price
Manyprickle Acanto-Panax Root
 
Common
 
Kg
 
12
Hairyvein Agrimonia Herb and Bud
 
Common
 
Kg
 
6
Radix Aconiti Kusnezoffii
 
Common
 
Kg
 
3.8
Absinthin
 
Common
 
Kg
 
18
Milkvetch Seed Semen Astragali
 
Common
 
Kg
 
150
Golden Cypress
 
Common
 
Kg
 
17
Spina Date Seed
 
Common
 
Kg
 
155
Hawthorn
 
Common
 
Kg
 
6
Hovenia Dulcis
 
Common
 
Kg
 
12
Fructus Forsythiae
 
Common
 
Kg
 
36
Flower of Silktree
 
Common
 
Kg
 
18
Polygonum Multiflorum
 
Common
 
Kg
 
11

V.
Way of payment:

The goods shall be paid first or the goods shall be paid when delivering: Party
B shall pay the goods amount to Party A, and then Party A will deliver the goods
within 24 hours.
VI.
Sales task and requirements

Party B shall guarantee that the monthly amount shall be above 500000 Yuan, and
it shall complete 6 million Yuan annually. Otherwise, Party A will stopping
supplying the goods to Party B.
VII.
Invoicing

Party A shall assume the invoice with bottom price.
VIII.
Disputes solution

Any disputes shall be solved through negotiation, if it failed, the disputes
shall be submitted to the local people’s court.
 
 
 

--------------------------------------------------------------------------------

 
 
IX.
Others

This agreement will take effect after signing of the legal person or authorized
agent of Party A, and after taking effect, it will not be changed owing to the
change of any legal person, business principal and enterprise entity; while the
changing party shall issue the written instruction, to solve the connections
before and after the change.
 
This agreement has two copies, with the two parties holding, covering the same
legal effect.
See the attachment at the following.
 
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd
Representative: Wang Shunli
Jan. 20, 2009
  
Party B: Anhui Province Suzhou City Traditional Chinese Medicine Co., Ltd.
Representative: Wang Zhenping
Jan. 20, 2009

 
 

--------------------------------------------------------------------------------

 